I am of the opinion that the trial court did not err in refusing the defendant's refused charge No. 14. In my opinion the trial court's action in this regard was fully justified under the decision of this court in the case of McDowell v. State, 238 Ala. 101, 189 So. 183, wherein it was held that written charge No. 8, requested by McDowell, was properly refused by the trial court on the ground that it contained the word "very." I am, therefore, of the opinion that the judgment of the Court of Appeals should be reversed and the cause remanded.
SIMPSON, J., concurs in the above.